PER CURIAM.
Nivia Castrillo appeals an order denying unemployment compensation benefits. We affirm. As stated in Gonzalez v. Master Flowers, Inc., 605 So.2d 180 (Fla. 3d DCA 1992):
In a hearing to determine eligibility for unemployment compensation benefits, the appeals referee acts as the finder of fact.... “The decision of an appeals referee must be affirmed if it is supported by competent substantial evidence.” ... The record discloses sufficient evidence supporting the referee’s findings; accordingly, the order must be affirmed.
Id. at 180-181 (citations omitted).
Affirmed.